Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-12 in the reply filed on April 19th, 2022 is acknowledged. Non-elected invention of Group II, claims 13-15 have been withdrawn from consideration.  Claims 1-15 are pending.
Action on merits of Group I, claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings filed on 12/11/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Heo (US 2016/0043341, hereinafter as Heo ‘341).
Regarding Claim 1, Heo ‘341 teaches a light-emitting display device comprising: 
a plurality of first electrodes (Fig. 2, (250/252); [0052]) spaced apart from each other over a substrate (210); 
a bank (Fig. 2, (270/274); [0052]) to overlap an area between the first electrodes and an edge of each of the first electrodes; 
a bank recess (see Fig. 2, [0084]) provided in the bank at the area between the first electrodes; 
an organic layer (Fig. 2, (260/262); [0084]) over the first electrodes and the bank, the organic layer being discontinuous between an upper part of the bank and the bank recess; and 
a second electrode (290/292; [0085]) over the organic layer.  

Regarding Claim 2, Heo ‘341 teaches the bank recess continuously extends between two adjacent subpixels (SP1 and SP2; see Fig. 2; [0054]).  

Regarding Claim 3, Heo ‘341 teaches a width of the bank recess (w2; [0084]) is less than a distance between the first electrodes (250/252) of adjacent subpixels.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heo ‘341 as applied to claim 1 above, and further in view of Heo (US 2019/0165062, hereinafter as Heo ‘062).
Regarding Claim 4, Heo ‘341 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a hard mask pattern to abut the upper part of the bank and to partially overlap the bank recess”.  
However, Heo ‘062 teaches a hard mask pattern (Fig. 18, (123); [0072]) to abut the upper part of the bank (120; [0070]) and to partially overlap the bank recess (BH; [0070]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Heo ‘341 by having a hard mask pattern to abut the upper part of the bank and to partially overlap the bank recess in order to completely separate regions of the second electrode layer and prevent a short circuit that may occur between a common electrode layer formed thereafter and the second electrode layer (see para. [0072]) as suggested by Heo ‘062.

Regarding Claim 5, Heo ‘062 teaches the organic layer (Fig. 18, (124); [0061]) is formed on the hard mask pattern (123) and is not formed at a sidewall of the bank recess at which the hard mask pattern and the bank recess overlap each other.  

Regarding Claim 6, Heo ‘062 teaches the organic layer (124)  is spaced apart from an organic layer material provided over a lower part of the bank recess (BH).  

Regarding Claim 7, Heo ‘062 teaches the second electrode (125; [0091]) is continuously provided from an upper part of the organic layer (124) on the hard mask pattern to the sidewall of the bank recess (BH) and a lower part of the bank recess (BH).  

Regarding Claim 8, Heo ‘062 teaches a bank edge portion overlapping with the first electrode (119; [0079]) has a first angle with respect to a surface of the substrate, 40Attorney Docket No.: 6655-0780PUS1 a sidewall of the bank recess has a second angle with respect to the surface of the substrate, and the second angle is closer to 90 degrees than the first angle (see Fig. 18).  

Regarding Claim 9, Heo ‘341 teaches the bank recess is extended over a central part of the bank (270/274) (see Fig. 5D).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the bank recess is extended over a central part of the bank on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Heo ‘341 teaches the bank recess has a step having a depth of approximately 5000 A or more from the upper part of the bank (see para. [0077]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have depth of approximately 5000 A or more of a step on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 11, Heo ‘062 teaches a bank material having a first height between the bank recess (BH) and the substrate (see Fig. 18; [0080]).  

Regarding Claim 12, Heo ‘062 teaches a bank body portion provided around the bank recess (BH), the bank body portion having a second height greater than the first height, and a bank overlap portion connected to the bank body portion to overlap each first electrode (119) (see Figs. 16 and 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Shim et al. (US 2018/0120620 A1)			
Heo (US 2017/0317154 A1)
Kim et al. (US 2016/0190225 A1)		
Nam et al. (US 2015/0179719 A1)
Song et al. (US 2014/0346459 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829